726 N.W.2d 16 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
William A. WILLIS, Defendant-Appellant.
Docket No. 131111. COA No. 243439.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the motion for reconsideration of this Court's September 29, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
WEAVER, J., would grant reconsideration and, on reconsideration, would reverse this Court's September 29, 2006 order reversing the Court of Appeals and trial court decisions and remanding to the trial court for a new trial, and would affirm defendant's jury convictions of second degree murder and felony firearm.